PER CURIAM.
Mario L. Ballard appeals the district court’s orders accepting the recommendation of the magistrate judge to deny Ballard’s petition for writ of mandamus and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Ballard v. Chief of Va. Dep’t State Police, No. CA-02-202 (E.D. Va. Nov. 1, 2002; Nov. 19, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the *186materials before the court and argument would not aid the decisional process.

AFFIRMED.